SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Core Equity Fund The following information replaces DWS Core Equity Fund’s “Dollar Range of Beneficial Ownership” information contained in the “Part I: Appendix I-A – Board Member Share Ownership and Control” of the Fund’s Statement of Additional Information. Board Member DWS Core Equity Fund Independent Board Member: John W. Ballantine None Henry P. Becton, Jr. None Dawn-Marie Driscoll $10,001-$50,000 Keith R. Fox None Paul K. Freeman None Kenneth C. Froewiss None Richard J. Herring None William McClayton None Rebecca W. Rimel None William N. Searcy, Jr. None Jean Gleason Stromberg None Robert Wadsworth None Please Retain This Supplement for Future Reference February 16, 2012
